DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is in reply to the communications filed on July 29, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-21 are currently pending.  Claims 1 and 9-14 have been withdrawn in response to the restriction requirement.  Claims 2-8, 16, and 18 have been amended. Claims 19-21 are newly added.  Claims 2-8 and 15-21 have been examined in this application.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 2-8 and 15-18 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.
Regarding the rejection of claims 2-8 and 15-18 under 35 U.S.C. 102(a)(2), Applicant’s arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims and are thus moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 2 recites the limitation “upon user browser authorization, determining whether the user is an administrative user, a business user or a data asset owner user, wherein a user interface layer will be provided based on the user type” (emphasis added).  However, the claims do not actively recite authorizing a user browser.  Accordingly, the limitation of “upon user browser authorization, determining whether the user is an administrative user, a business user or a data asset owner user, wherein a user interface layer will be provided based on the user type” is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  
Claims 3-8 and 15-21 depend from claim 2 and thus inherit the deficiencies of claim 2. 

Claim 2 recites the limitation “upon requesting permission to access for the selected data asset, submitting a request for data asset authorization of the selected data asset for the business user” (emphasis added).  However, the claims do not actively recite permission being requested to access for the selected data asset.  Accordingly, the limitation of “upon requesting permission to access for the selected data asset, submitting a request for data asset authorization of the selected data asset for the 
Claims 3-8 and 15-21 depend from claim 2 and thus inherit the deficiencies of claim 2. 

Claim 2 recites the limitation “when a business user is approved for permission to access the selected data asset, a request is processed for the delivery of selected data asset, wherein the business user selects and requests the format of the selected data asset to be delivered.” (emphasis added).  However, the claims do not actively recite a business user being approved for permission to access the selected data asset.  Accordingly, the limitation of “when a business user is approved for permission to access the selected data asset, a request is processed for the delivery of selected data asset, wherein the business user selects and requests the format of the selected data asset to be delivered” is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  
Claims 3-8 and 15-21 depend from claim 2 and thus inherit the deficiencies of claim 2. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-8 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cropper (US PGP 2014/0324981).
As per claim 2, Cropper teaches [a] method for managing data assets via a networked system comprising: 
managing first party and third party data assets on a single platform; (Cropper: Fig. 5; Para [0084]; Para [0060] (In another embodiment, a media sharing application 234 may include a real-time image transfer module 244. As discussed herein, a provider, end-user, or third party may create video or other content. In some embodiments, such media content may be created and stored locally on a device and then attached to an email or other message, uploaded to a server, or the like.)) 
authorizing access by a user to a user interface layer using a single sign on browser request, wherein a user ID is checked against an organization's directory; (Cropper: Fig. 2; Para [0050]-[0051] (As shown in FIG. 2, one example module of a media sharing application 234 for sharing media or other rich content may include an authentication module 236. The authentication module 236 may be used to 
upon user browser authorization, determining whether the user is an administrative user, a business user or a data asset owner user, wherein a user interface layer will be provided based on the user type;-2-9872588.2GUA04.004 (Cropper: Para [0050]-[0051] (The authentication module 236 may be used to ensure that a person providing and/or receiving shared information is the intended provider or recipient, or a person authorized by the authorized provider or recipient.); Para [0064]-[0067] (Thus, a website providing an interface to both the provider and recipient may provide the media or authorize the recipient to access the media in act 318 if the supplied credentials are correct.); Para [0078]-[0079] (In the user interface 400 of FIG. 4, a recipient may be given the ability to view videos or other media when the recipient is authorized or requested to do so. The recipient may login to a website providing the user interface 400 to determine whether videos are available and/or whether other notifications have been received. For instance, an email, text message, or other notification could be provided to let the recipient know that the information is available and, optionally, enable the recipient to link to the information. In FIG. 4, recently authorized videos may be shown in a new videos pane 402.); Para [0084]-[0085] (A provider may also have information that the provider wants to view with respect to video, audio, presentation or other media data shared with a recipient. For instance, a specialist of some type may share information with one or more people and want to review the information shared, add new information to share, track the recipient's progress in reviewing the information, review third party content for sharing, and the like. FIG. 5 illustrates an example of a display device showing a user interface 500 that may be used when the specialist is a doctor or other medical professional, although a similar interface may be used by many other professionals or specialists, or even any other type of information provider. In this particular embodiment, 
opening a graphical interface for the user, where the graphical interface varies depending on whether the user is the administrative user, business user or data asset owner user; (Cropper: (Cropper: Para [0050]-[0051] (The authentication module 236 may be used to ensure that a person providing and/or receiving shared information is the intended provider or recipient, or a person authorized by the authorized provider or recipient. For instance, the authentication module 236 may embed authentication or authorization information in a shared media file, so a user must enter a known password or other credentials to view the video. As an example, the shared media, or a notification to the user of the availability of the shared media, may include an optional secret key. Such key can prevent third parties from being able to easily view the information provided by the media provider. In another embodiment, such as where the computing system 200 is used in connection with a server or website, the authentication module 236 may require a user login to a particular website and enter his or her user credentials.); Para [0064]-[0067] (Thus, a website providing an interface to both the provider and recipient may provide the media or authorize the recipient to access the media in act 318 if the supplied credentials are correct.); Para [0078]-[0079] (In the user interface 400 of FIG. 4, a recipient may be given the ability to view videos or other media when the recipient is authorized or requested to do so. The recipient may login to a website providing the user interface 400 to determine whether videos are available and/or whether other notifications have been received. For instance, an email, text message, or other notification could be provided to let the recipient know that the information is available and, optionally, enable the recipient to link to the information. In FIG. 4, recently authorized videos may be shown in a new videos pane 402.); Para [0084]-[0085] (A provider may also have information that the provider wants to view with respect to video, audio, presentation or other media data shared with a recipient. For instance, a specialist of some type may share information with one or more people and want to review the information shared, add new information to share, track the recipient's progress in reviewing the information, review third party content for sharing, and the like. FIG. 5 illustrates an example of a display device showing a user interface 500 that may be used when the specialist is a doctor or other medical 
registering of data assets by the administrative user, wherein the registering of the data assets includes registering meta data of the data assets and storing in a meta database, wherein the data assets are continuously read and updated on the meta database and the data assets are cataloged by a data steward, the data steward registering meta data and tag services (Cropper: Fig. 5; Para [0084]; Para [0060] (In another embodiment, a media sharing application 234 may include a real-time image transfer module 244. As discussed herein, a provider, end-user, or third party may create video or other content. In some embodiments, such media content may be created and stored locally on a device and then attached to an email or other message, uploaded to a server, or the like.))
maintaining ownership responsibility of each data asset by the data asset owner; (Cropper: Fig. 5; Para [0084]-[0089] (A provider may also have information that the provider wants to view with respect to video, audio, presentation or other media data shared with a recipient. For instance, a specialist of some type may share information with one or more people and want to review the information shared, add new information to share, track the recipient's progress in reviewing the information, review third party content for sharing, and the like.))
providing a business user self-service access to the data assets in a data store;  2GUA04.004(Cropper: Fig. 5; Para [0084]-[0089] (A provider may also have information that the provider wants to view with respect to video, audio, presentation or other media data shared with a recipient. For instance, a specialist of some type may share information with one or more people and want to review the information shared, add new information to share, track the recipient's progress in reviewing the information, review third party content for sharing, and the like.))
providing that the business user can browse or search all of the data assets available in the data store on the single platform; (Cropper: Para [0059] (Thus, a doctor wanting a patient to have information about how to, for instance, properly use a medical device may search for content. Upon finding content from the manufacturer or distributor of the medical device (or others), the doctor could review the information and ultimately send the video or other content to a patient if it would be helpful or educational.); Para [0066] (The recipient may receive an email or other notification (act 310) indicating 
providing that the business user can request permission to access a selected data asset from the data store; (Cropper: Para [0051] (Of course, the authentication module 236 may also, or alternatively, request or require credentials from a provider of information so as to enable the provider to access the website or system and upload or share information, or receive reports relating to whether shared information has been viewed.); Para [0054] (The reporting module 242 can receive, use and provide information in a number of different ways. As noted previously, the reporting module 242 may track whether a recipient reviews information (e.g., by listening, watching, reading, clicking-through, or otherwise viewing the information, etc.). Upon request from the provider, the extent to which the information has been reviewed may be provided to an interface used by the provider, or sent via email, text message, etc.); Para [0066] (The recipient may receive an email or other notification (act 310) indicating that content or media is available. The recipient may then proceed to access the media. Optionally, prior to viewing the media, the user may be required to supply his or her credentials (act 312) or otherwise provide some authentication information); Para [0078]-[0080] (In the user interface 400 of FIG. 4, a recipient may be given the ability to view videos or other media when the recipient is authorized or requested to do so. The recipient may login to a website providing the user interface 400 to determine 
upon requesting permission to access the selected data asset, submitting a request for data asset authorization of the selected data asset for the user and (Cropper: (Cropper: Para [0051] (Of course, the authentication module 236 may also, or alternatively, request or require credentials from a provider of information so as to enable the provider to access the website or system and upload or share information, or receive reports relating to whether shared information has been viewed.); Para [0054] (The reporting module 242 can receive, use and provide information in a number of different ways. As noted previously, the reporting module 242 may track whether a recipient reviews information (e.g., by listening, watching, reading, clicking-through, or otherwise viewing the information, etc.). Upon request from the provider, the extent to which the information has been reviewed may be provided to an interface used by the provider, or sent via email, text message, etc.); Para [0066]-[0067] (The recipient may receive an email or other notification (act 310) indicating that content or media is available. The recipient may then proceed to access the media. Optionally, prior to viewing the media, the user may be required to supply his or her credentials (act 312) or otherwise provide some authentication information. Optionally, prior to viewing the media, the user may be required to supply his or her credentials (act 312) or otherwise provide some authentication information. Providing the credentials in act 312 may take any number of different forms. As discussed herein, such an act may include entering a password on a video file sent to the recipient. In another embodiment, a user name and/or password may be entered at a website or in an application to grant the user access to the shared video. Moreover, while FIG. 3 illustrates the credentials being provided to access the media (act 312). If credentials are used, once the credentials have been provided they may be verified to determine if they are correct (act 314). If the credentials are correct, a notification may be accessed or media (or access to the media) may be provided (act 318). As shown in FIG. 3, the verification of credentials may be performed by a server and/or service provider. Thus, a website providing an interface to both the provider and recipient may provide the media or authorize the recipient to access the media in act 318 if the supplied credentials are correct. Of course, a stand-alone application on the computing system of the recipient or provider may 

when a business user is approved for permission to access the selected data asset, a request is processed for the delivery of selected data asset, wherein the business user selects and requests the format of the selected data asset to be delivered.  (Cropper: Para [0054]-[0055] (The reporting module 242 can receive, use and provide information in a number of different ways. As noted previously, the reporting module 242 may track whether a recipient reviews information (e.g., by listening, watching, reading, clicking-through, or otherwise viewing the information, etc.). Upon request from the provider, the extent to which the information has been reviewed may be provided to an interface used by the provider, or sent via email, text message, etc. In some embodiments, the reporting module 242 may provide such information in an automated manner. As an example, the reporting module 242 may periodically monitor whether or not a recipient has reviewed information. If the material has not been reviewed after a specified period of time, the system may notify the provider, re-send the information, send a reminder, or some combination thereof. The period of time may be variable, and can even be set by the provider. Additionally, or alternatively, a percentage of completion may be set programmatically or customized by the user so that if the amount reviewed does not exceed the required completion percentage, the provider may be notified, a reminder may be sent, the information may be re-sent, other actions may take place, or some combination of the foregoing.); Para [0066]-[0067] (The recipient may receive an email or other notification (act 310) indicating that content or media is available. The recipient may then proceed to access the media. Optionally, prior to viewing the media, the user may be required to supply his or her credentials (act 312) or otherwise provide some authentication information. Optionally, prior to viewing the media, the user may be required to supply his or her credentials (act 312) or otherwise provide some authentication information. Providing the credentials in act 312 may take any number of different forms. 

As per claim 3, Cropper teaches further comprising charging for the access and delivery of the selected data assets. (Cropper: Para [0056]-[0058]( Fees may then also be charged or credited based on any content ultimately selected and shared with one or more recipients. Third parties may charge for use of particular content (e.g., sending of content to another end-user, etc.). Charges may be associated with each use.))

As per claim 4, Cropper teaches further comprising scheduling of the selected data assets, wherein the scheduling includes a setup for delivery by time or by a data condition. (Cropper: Para [0008] (In one aspect, a video may be initiated and the capturing device may open a connection with the hosting service and start uploading the captured data in real-time. Thus, when it is time to send the information to a recipient, there may be little or no delay in attaching a video, uploading the video, or the like.); Para [0054]); Para [0071])

As per claim 5, Cropper teaches further comprising the administrative user categorizing the data assets. (Cropper: Figs. 4-5; Para [0081] (Of course, rather than different panes, different windows, lists, or other categories may be provided for playing or viewing available videos or providing information on videos.)

As per claim 6, Cropper teaches further comprising the business user scoring the selected data assets. (Cropper: Para [0051]-[0055]; Para [0071]-[0074] (tracking))

As per claim 7, Cropper teaches further comprising the business user commenting on the selected3GUA04.004 data assets.  (Cropper: Para [0006] (The video may be attached to, or linked in, an email message sent to a recipient. Upon receiving the email message, the recipient may see a picture to identify the sender of the video. If then wanting to hear from the person, the recipient can access the video and view the message. Because information is conveyed visually and/or audibly, some people may be more likely to not only retain the information, but may also be more likely to correctly understand the information.); Para [0074])

As per claim 8, Cropper teaches wherein the authorization of delivery includes accessing external authorization/authentication systems.  (Cropper: Fig. 2; Para [0050]-[0051]; Para [0064]-[0067]); Para [0078]-[0079])

As per claim 15, Cropper teaches wherein the data asset owner approves or denies the user’s request for access of the selected data asset.  (Cropper: Fig. 2; Para [0050]-[0051]; Para [0064]-[0067] (Regardless of whether the provider wanting to share the information with a recipient creates or merely accesses the media or creates new media, and regardless of where the media are stored in act 304, such an entity may authorize a recipient to view the media or otherwise access the information (act 306). Such authorization may be performed in a number of manners. For instance, the provider may send the media to the recipient (e.g., by email, as an in-app notification, etc.), with the email or notification acting as 

As per claim 16, Cropper teaches wherein the authorization of the delivery maintains regulatory requirements of first party proprietary data assets when providing data asset authorization.  (Cropper: Fig. 2; Para [0050]-[0051]; Para [0064]-[0067]); Para [0078]-[0079])

As per claim 17, Cropper teaches wherein the data asset owner removes the users authorization after previously providing authorized access to the user.  (Cropper: Fig. 2; Para [0050]-[0051]; Para [0064]-[0067]); Para [0078]-[0079])

As per claim 18, Cropper teaches further comprising tracking the data assets viewed and the administrative users, the business users or the data asset owner users viewing the data assets, wherein the business user, the administrative user the data asset owner user all have access to the tracking. (Cropper: Para [0011]; Para [0051]-[0055]; Para [0071]-[0074] (tracking and reporting))

As per claim 19, Cropper teaches wherein the first party data is proprietary data used internally within an organization and the third-party data is data provided by a third party. (Cropper: Para [0056]-[0064] (provider, end-user, or third party may create video or other content); Para [0089])

As per claim 20, Cropper teaches wherein a service directory exists of the data store, allowing the business user to search using filters. (Cropper: Para [0083] (filter mechanism); Para [0088]; Para [0132]; Para [0134])

As per claim 21, Cropper teaches wherein there are multiple data asset owners for a data asset. (Cropper: Para [0085] (larger provider entity (e.g., a doctor's office, a hospital, an insurance company, etc.))


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625